DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 requires “the compensation unit has the form of an essentially parallelepipedal plate.” What defines “an essentially parallelepipedal plate?” How close to the geometric definition of a parallelepiped is needed for this limitation to be met? Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-22 are rejected under 35 U.S.C. 102 (a)(1) & (a)(2) as being anticipated by Hueter (U.S. Pat. # 3,141,148).
Regarding Independent Claim 1, Hueter teaches:
A measurement device intended to be immersed in water (See Fig. 1 & 2 Element 14, the buoyant body. Column 1, lines 8-14.), comprising a set of arms (Fig. 2 Element arm 32) and a reference axis (Fig. 2 Element axis of the cable 21), the measurement device being able to be in a deployed configuration wherein in which the arms extend radially about the reference axis (Fig. 2 Elements 32 the arms extending radially from element 30. See column 1, lines 8-14.), the measurement device comprising a set of measurement units borne by arms of the set of arms and each comprising an acoustic-waves sensor (Fig. 2 Elements 31 & 32. See column 1 line 64 through 2 line 23.), the set of measurement units being configured and arranged in such a way as to generate a torque on the measurement device about the reference axis upon a vertical translational movement of the measurement device in the deployed configuration (Fig. 2 Elements 31 & 32 will produce a torque on the device because of the water drag on the hydrophone 31 at the end of the lever arm 32.), each measurement unit of the measurement set comprising a first water-contact surface intended to be in direct physical contact with the water (See Fig. 1 & 2 Element 14, the buoyant body. Column 1, lines 8-14.) and oriented, in the deployed configuration, in such a way that it experiences, under the effect of the flow of water over the first water-contact surface during the vertical translational movement, a first force comprising a vertical component and a horizontal component comprising a tangential component generating an individual torque on the measurement device about the reference axis (See Fig. 1 & 2 Element 14, the buoyant body. Column 1, lines 8-14. If moved vertically, the arms 32 & hydrophones 31 will drag in the water creating a resistive force in the opposite direction. The horizontal force component will be zero if the motion is purely vertical. If not, there will be a horizontal, non-zero component.), the individual torques generated by the measurement units of the measurement set being oriented in the direction of the torque (Fig. 2 Elements 31 & 32 will produce a torque on the device because of the water drag on the hydrophone 31 at the end of the lever arm 32.), the measurement device comprising compensation means configured and arranged in such a way as to generate another torque on the measurement device about the reference axis during the vertical translational movement (See Fig. 2 hydrophones 31 placed on the same other side of the arms 32), the other torque being directed in the opposite direction to the torque and having an intensity less than twice that of the torque (All torques are equal as it appears that all hydrophones 31 seem to be equal in size.), the compensation means comprising a set of at least one compensation unit comprising a second water-contact surface intended to be in direct physical contact with the water (See Fig. 2 hydrophones 31 placed on the same other side of the arms 32) and oriented, in the deployed configuration, in such a way that it experiences, under the effect of the flow of water over the second water-contact surface during the vertical translational movement, a second force comprising a vertical component and a horizontal component (See Fig. 1 & 2 Element 14, the buoyant body. Column 1, lines 8-14. If moved vertically, the arms 32 & hydrophones 31 will drag in the water creating a resistive force in the opposite direction. The horizontal force component will be zero if the motion is purely vertical. If not, there will be a horizontal, non-zero component.) comprising a tangential component generating an individual compensation torque on the measurement device about the reference axis, the individual compensation torque being oriented in the opposite direction to the torque (See Fig. 1 & 2 Element 14, the buoyant body. Column 1, lines 8-14. If moved vertically, the arms 32 & hydrophones 31 will drag in the water creating a resistive force in the opposite direction. The horizontal force component will be zero if the motion is purely vertical. If not, there will be a horizontal, non-zero component.).

    PNG
    media_image1.png
    639
    439
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    642
    417
    media_image2.png
    Greyscale

Regarding Claim 2, Hueter teaches all elements of claim 1, upon which this claim depends.
Hueter teaches the other torque has an intensity substantially equal to the intensity of the torque (All torques are equal as it appears that all hydrophones 31 seem to be equal in size.).
Regarding Claim 3, Hueter teaches all elements of claim 1, upon which this claim depends.
Hueter teaches the compensation unit is arranged and configured in such a way that the force experienced by the compensation unit has a horizontal component comprising only a tangential component (Fig. 2 Elements 31 & 32. See column 1 line 64 through 2 line 23. Please define the tangent needed here. Any tangent can be used to meet the claim limitation as written. Any force can be broken down into its component elements, even if that component has a zero value.).
Regarding Claim 4, Hueter teaches all elements of claim 1, upon which this claim depends.
Hueter teaches the set of at least one compensation unit and the set of measurement units is fixed to the set of arms (Fig. 2 Elements 31 & 32. See column 1 line 64 through 2 line 23.).
Regarding Claim 5, Hueter teaches all elements of claim 1, upon which this claim depends.
Hueter teaches one compensation unit is associated with each measurement unit, the compensation unit associated with a measurement unit being fixed to the one same arm as the measurement unit and being configured and arranged in such a way as to generate, during the vertical translational movement, an individual torque on the measurement device substantially in the opposite direction to an individual torque generated by the measurement unit during the vertical translational movement (Fig. 2 Elements 31 & 32. See column 1 line 64 through 2 line 23. See Fig. 1 & 2 Element 14, the buoyant body. Column 1, lines 8-14. If moved vertically, the arms 32 & hydrophones 31 will drag in the water creating a resistive force in the opposite direction. The horizontal force component will be zero if the motion is purely vertical. If not, there will be a horizontal, non-zero component.).
Regarding Claim 6, Hueter teaches all elements of claim 5, upon which this claim depends.
Hueter teaches the individual torque generated by the compensation unit is substantially the opposite of the individual torque generated by the measurement unit (Fig. 2 Elements 31 & 32. See column 1 line 64 through 2 line 23. See Fig. 1 & 2 Element 14, the buoyant body. Column 1, lines 8-14. If moved vertically, the arms 32 & hydrophones 31 will drag in the water creating a resistive force in the opposite direction. The horizontal force component will be zero if the motion is purely vertical. If not, there will be a horizontal, non-zero component.).
Regarding Claim 8, Hueter teaches all elements of claim 5, upon which this claim depends.
Hueter teaches the measurement unit is one piece with the associated compensation unit (See Fig. 2 wherein the measurement units and compensation units are all elements of the sonobuoy.).
Regarding Claim 12, Hueter teaches all elements of claim 1, upon which this claim depends.
Hueter teaches the second water-contact surface has a mean normal that is inclined, in the deployed configuration, with respect to the reference axis and with respect to an axis tangential to the reference axis, so as to generate the individual compensation torque on the measurement device about the reference axis (Fig. 2 Elements 31 & 32 will produce a torque on the device because of the water drag on the hydrophone 31 at the end of the lever arm 32.).
Regarding Claim 13, Hueter teaches all elements of claim 12, upon which this claim depends.
Hueter teaches the second water-contact surface is oriented in the direction of the vertical translational movement (Fig. 2 Elements 31 & 32. See column 1 line 64 through 2 line 23. See Fig. 1 & 2 Element 14, the buoyant body. Column 1, lines 8-14. If moved vertically, the arms 32 & hydrophones 31 will drag in the water creating a resistive force in the opposite direction. The horizontal force component will be zero if the motion is purely vertical. If not, there will be a horizontal, non-zero component.).
Regarding Claim 14, Hueter teaches all elements of claim 1, upon which this claim depends.
Hueter teaches the compensation unit has the form of an essentially parallelepipedal plate (See Fig. Elements 31 wherein, in the broadest reasonable interpretation, the unit has a rectangular form when viewed from a side frame of view.).
Regarding Claim 15, Hueter teaches all elements of claim 1, upon which this claim depends.
Hueter teaches a straight line passing through a leading edge and a trailing edge of the compensation unit has a normal that is inclined, in the deployed configuration, with respect with respect to the reference axis and with respect to a tangential axis, defined with respect to the reference axis, so as to generate the individual torque on the measurement device about the reference axis (Fig. 2 Elements 31 & 32 will produce a torque on the device because of the water drag on the hydrophone 31 at the end of the lever arm 32.).
Regarding Claim 16, Hueter teaches all elements of claim 1, upon which this claim depends.
Hueter teaches the first water-contact surface has a mean normal that is inclined, in the deployed configuration, with respect to the reference axis and with respect to a tangential axis, defined with respect to the reference axis, so as to generate the individual torque on the measurement device about the reference axis (Fig. 2 Elements 31 & 32 will produce a torque on the device because of the water drag on the hydrophone 31 at the end of the lever arm 32.).
Regarding Claim 20, Hueter teaches all elements of claim 1, upon which this claim depends.
Hueter teaches the arms extend in a plane substantially perpendicular to the reference axis in the deployed configuration (Fig.2 Elements 32 wherein they are substantially perpendicular to Element 21.).
Regarding Claim 21, Hueter teaches all elements of claim 1, upon which this claim depends.
Hueter teaches a sonobuoy comprising a measurement device as claimed in claim 1 (Fig. 1 & 2 wherein these are underwater sound apparatuses.).
Regarding Claim 22, Hueter teaches all elements of claim 21, upon which this claim depends.
Hueter teaches a buoyant body and a dunking line to which the buoyant body and the arm are connected, the buoy being configured in such a way that the buoyant body floats on the water surface and the dunking line extends longitudinally along a vertical axis that substantially coincides with the reference axis when the measurement device is in the deployed configuration (See Fig. 2 Elements 14, 21, & 32. See column 2 lines 14-23.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hueter (U.S. Pat. # 3,141,148) in view of Baker et al (WO 2010/025494.).
Regarding Claim 7, Hueter teaches all elements of claim 5, upon which this claim depends.
Hueter teaches the compensation unit being fixed to the one same segment as the associated measurement unit (Fig. 2 Elements 31 & 32 wherein the hydrophones 31 are all connected to the arms 32.).
Hueter does not explicitly teach the arms are telescopic and each comprise several segments able to slide relative to one another, the compensation unit being fixed to the one same segment as the associated measurement unit.
Baker teaches the arms are telescopic and each comprise several segments able to slide relative to one another (See page 2 paragraphs 0009-0016. See Fig. 1A-1C Elements 112.), the compensation unit being fixed to the one same segment as the associated measurement unit (See Fig. 7E Element 713 and page 13 paragraphs 0081-0083.).

    PNG
    media_image3.png
    368
    358
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    385
    345
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    648
    584
    media_image5.png
    Greyscale

 
    PNG
    media_image6.png
    780
    526
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Baker to the teachings of Hueter such that one would have the arms be telescopic and each comprise several segments able to slide relative to one another, the compensation unit being fixed to the one same segment as the associated measurement unit because this allows one to increase the measuring performance and capability of the sonobuoy.
Regarding Claim 19, Hueter teaches all elements of claim 1, upon which this claim depends.
Hueter does not explicitly teach the measurement device is able to be in a stowed configuration in which wherein the arms are inscribed inside a cylinder the axis of which is the reference axis (See page 2 paragraphs 0009-0016. See Fig. 1A-1C Elements 112.), the measurement units and the compensation means being configured and arranged in such a way as to be housed inside said cylinder when the measurement device is in the stowed configuration .
Baker teaches the measurement device is able to be in a stowed configuration in which wherein the arms are inscribed inside a cylinder the axis of which is the reference axis, the measurement units and the compensation means being configured and arranged in such a way as to be housed inside said cylinder when the measurement device is in the stowed configuration (See Fig. 6 & 7A-7E Elements 601, 701, & 713 and pages 12 & 13 paragraphs 0077-0083.).

    PNG
    media_image7.png
    583
    299
    media_image7.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Baker to the teachings of Hueter such that one would have the measurement device is able to be in a stowed configuration in which wherein the arms are inscribed inside a cylinder the axis of which is the reference axis, the measurement units and the compensation means being configured and arranged in such a way as to be housed inside said cylinder when the measurement device is in the stowed configuration because this allows one to easily deploy the sonobuoy from the air and have it expand upon contact with the water. It is compact and easy to carry to a deployable area. See paragraph 0077 on page 12 of Baker.

Claims 10 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hueter (U.S. Pat. # 3,141,148) in view of Keen (GB Pat. # 2414800).
Regarding Claim 10, Hueter teaches all elements of claim 1, upon which this claim depends.
Hueter does not explicitly teach the set of measurement units comprises a subset of measurement units which are mounted on the one same arm, the measurement units of the subset being positioned on the one same side of the plane radial to the reference axis containing the axis of the arm.
Keen teaches the set of measurement units comprises a subset of measurement units which are mounted on the one same arm (Fig. 4A Element 7 and Fig. 4B Elements 6A & 6B. See page 5 lines 14-23.), the measurement units of the subset being positioned on the one same side of the plane radial to the reference axis containing the axis of the arm (Fig. 4A Element 7 and Fig. 4B Elements 6A & 6B. See page 5 lines 14-23.).

    PNG
    media_image8.png
    652
    465
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Keen to the teachings of Hueter such that one would have the set of measurement units comprise a subset of measurement units which are mounted on the one same arm, the measurement units of the subset being positioned on the one same side of the plane radial to the reference axis containing the axis of the arms because this allows one to gather more information and possibly generate a better signal to noise ratio.
Regarding Claim 11, Hueter teaches all elements of claim 10, upon which this claim depends.
Hueter teaches each compensation unit mounted on the arm is positioned on the other side of the radial plane. (Fig. 2 Elements 31 & 32 wherein the hydrophones 31 are all spaced apart radially from the central hub 30 along elements 32. All are in pairs across the central hub.).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hueter (U.S. Pat. # 3,141,148).
Regarding Claim 17, Hueter teaches all elements of claim 1, upon which this claim depends.
Hueter does not explicitly teach at least one compensation unit incorporates a measurement element other than an acoustic sensor.
But this would have been obvious to one of ordinary skill in the art before the effective time of filing to have at least one compensation unit incorporates a measurement element other than an acoustic sensor because this is one of several obvious options from which a person skilled in the art could choose, according to the circumstances, in order to increase the measuring capability of the device. One of ordinary skill in the art would consider this routine optimization or optimization within prior art conditions or through routine experimentation because "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." See MPEP Section 2114.05 II A.

Allowable Subject Matter
Claims 9 & 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant.
Regarding Claim 9, Hueter teaches all elements of claim 1, upon which this claim depends.
Hueter does not explicitly teach the compensation unit occupies, about the reference axis r, an angular sector subtending a smaller angle than an angular sector occupied by the measurement device with which it is associated.
Regarding Claim 18, Hueter teaches all elements of claim 1, upon which this claim depends.
Hueter does not explicitly teach the compensation unit has no acoustic sensor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents analogous art that teaches some of the limitations claimed by Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025. The examiner can normally be reached Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858